--------------------------------------------------------------------------------

Exhibit 10.2
 
THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN
COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A
NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.
 
SECURED CONVERTIBLE PROMISSORY NOTE
 
$1,000,000
January 30, 2015
 
Radnor, Pennsylvania

 
For value received, the undersigned, InsPro Technologies Corporation, a Delaware
Corporation (the “Company”), and InsPro Technologies, LLC, a Delaware limited
liability company (“InsPro” and collectively with the Company, the “Makers”, and
individually, each a “Maker”), hereby promise to pay to The Co-Investment Fund
II, L.P. or its successors and assigns (hereafter referred to as “Holder”) the
principal sum of One Million Dollars ($1,000,000) in lawful money of the United
States of America together with accrued and unpaid interest thereon, each due
and payable on the date and in the manner set forth below.
 
This secured convertible promissory note (the “Note”) is issued pursuant to the
terms of that certain Secured Convertible Promissory Note Purchase Agreement (as
may be amended from time to time, the “Agreement”) of even date herewith to the
Holder.  Capitalized terms used herein without definition shall have the
meanings given to such terms in the Agreement.
 
1.             Repayment.  All payments of interest and principal shall be in
lawful money of the United States of America and shall be made pro rata among
all Holders.  All payments shall be applied first to accrued interest, and
thereafter to principal.  The outstanding principal amount of the Loan shall be
due and payable on June 30, 2016 (the “Maturity Date”).
 
2.             Interest Rate.  The Makers promise to pay simple interest on the
outstanding principal amount hereof from the date hereof until payment in full,
which interest shall accrue on an annual basis at the rate of 8% per annum or
the maximum rate permissible by law, whichever is less.  Interest shall be due
and payable on the Maturity Date and shall be calculated on the basis of 365 or
366 days, as the case may be, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest is payable.
 
3.             Conversion.
 
(a)           In the event that the Company issues and sells shares of its
Equity Securities to investors (the “Investors”) on or before the date of the
repayment in full of this Note in an equity financing resulting in gross
proceeds to the Company of at least $1,000,000 (excluding the conversion of the
Note and other debt) (a “Qualified Financing”), then the outstanding principal
balance of this Note shall automatically convert in whole without any further
action by the Holder into such Equity Securities at a conversion price equal to
the price per share paid by the Investors for such Equity Securities issued in
the Qualified Financing.  Any unpaid accrued interest on this Note shall be
converted into Equity Securities on the same terms as the principal of this
Note.
 

 

 

 

 
(b)           If the conversion of the Note would result in the issuance of a
fractional share, the Company shall, in lieu of issuance of any fractional
share, pay the Holder otherwise entitled to such fraction a sum in cash equal to
the product resulting from multiplying the then current fair market value of one
share of the class and series of capital stock into which this Note has
converted by such fraction.
 
(c)            Notwithstanding any provision of this Note to the contrary, if
the Company consummates a Sale of the Company (as defined below) prior to the
conversion or repayment in full of this Note, then the Company will give the
Holder at least five days prior written notice of the anticipated closing date
of such Sale of the Company, and immediately prior to the closing of such Sale
of the Company, the Company shall repay the entire outstanding principal balance
and all unpaid accrued interest under this Note upon the closing of such Sale of
the Company.
 
(d)           For purposes of this Note:
 
(i)           “Equity Securities” shall mean the Company’s capital stock or any
securities conferring the right to purchase the Company’s capital stock or
securities convertible into, or exchangeable for (with or without additional
consideration), the Company’s capital stock, except that such defined term shall
not include any security granted, issued and/or sold by the Company to any
employee, director or consultant in such capacity.
 
(ii)           “Sale of the Company” shall mean (i) any consolidation or merger
of the Company with or into any other corporation or other entity or person, or
any other corporate reorganization, other than any such consolidation, merger or
reorganization in which the stockholders of the Company immediately prior to
such consolidation, merger or reorganization, continue to hold at least a
majority of the voting power of the surviving entity in substantially the same
proportions (or, if the surviving entity is a wholly owned subsidiary, its
parent) immediately after such consolidation, merger or reorganization; (ii) any
transaction or series of related transactions to which the Company is a party in
which in excess of 50% of the Company’s voting power is transferred; provided,
however, that a Sale of the Company shall not include any transaction or series
of transactions principally for bona fide equity financing purposes in which
cash is received by the Company or any successor or indebtedness of the Company
is cancelled or converted or a combination thereof; or (iii) a sale, lease,
exclusive license or other disposition of all or substantially all of the assets
of the Company.
 
4.             Maturity.  Unless this Note has been previously converted or
satisfied in accordance with the terms of Sections 3(a) through 3(c) above, the
entire outstanding principal balance and all unpaid accrued interest shall
become fully due and payable on the Maturity Date.
 

2

 

 

 
5.             Expenses.  In the event of any default hereunder, the Makers
shall pay all reasonable attorneys’ fees and court costs incurred by Holder in
enforcing and collecting this Note.
 
6.             Prepayment.  The Makers may prepay this Note at any time in whole
or in part without payment of penalty or unearned interest; provided, however,
that any such prepayment of principal shall be accompanied by the payment of
interest accrued to the date of such prepayment and all costs, expenses or
charges then owed to Holder pursuant to this Note.
 
7.             Default.  If there shall be any Event of Default hereunder, at
the option and upon the declaration of the Requisite Holders and upon written
notice to the Makers (which election and notice shall not be required in the
case of an Event of Default under Section 7(c) or 7(d)), this Note shall
accelerate and all principal and unpaid accrued interest shall become due and
payable. The occurrence of any one or more of the following shall constitute an
“Event of Default”:
 
(a)           The Makers fail to pay timely any of the principal amount due
under this Note on the date the same becomes due and payable or any accrued
interest or other amounts due under this Note on the date the same becomes due
and payable;
 
(b)           The Makers shall breach in any material respect (or otherwise fail
to perform in any material respect) any covenant under any Loan Document, and
such breach or nonperformance shall not have been cured within five (5) business
days following receipt of written notice from the Holder (provided, however,
that if the breach or nonperformance cannot by its nature be cured within the
five (5) business day period or cannot after diligent attempts by the Company be
cured within such five (5) business day period, and such breach or
nonperformance is likely to be cured within a reasonable time, then the Makers
shall have an additional reasonable period (which shall not in any case exceed
thirty (30) days) to attempt to cure such breach or nonperformance, so long as
the Makers continues to diligently attempt to cure such breach or
nonperformance);
 
(c)           A Maker files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect, or makes any
assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing; or
 
(d)           An involuntary petition is filed against a Maker (unless such
petition is dismissed or discharged within 60 days under any bankruptcy statute
now or hereafter in effect, or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of a Maker.
 
8.             Security Agreement.  The Notes are being secured by a security
interest in certain collateral of the Makers, which security interest is being
granted by the Makers to the holders of the Notes pursuant to the terms of a
certain Security Agreement dated as of the date hereof.
 

3

 

 

 
9.             Waiver.  The Makers hereby waive presentment, demand, notice,
protest and all other demands and notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note.
 
10.          Governing Law.  This Note shall be governed by and construed under
the laws of the Commonwealth of Pennsylvania, as applied to agreements among
Pennsylvania residents, made and to be performed entirely within the
Commonwealth of Pennsylvania, without giving effect to conflicts of laws
principles.
 
11.          Modification; Waiver.  Any term of this Note may be amended or
waived in accordance with the terms set forth in the Agreement.
 
12.          Notices.  All notices or other communications to be given hereunder
shall be in writing and shall be given in accordance with the provisions of
Section 7.5 of the Agreement by the sender.
 
13.          Waiver of Trial by Jury.  THE UNDERSIGNED HEREBY EXPRESSLY,
KNOWINGLY AND VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A
TRIAL BY JURY, AND EACH OF THE UNDERSIGNED WILL NOT AT ANY TIME INSIST UPON, OR
PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A
TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS NOTE, THE LOAN
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
 
14.          Assignment.  This Note may be transferred only upon its surrender
to the Company for registration of transfer, duly endorsed, or accompanied by a
duly executed written instrument of transfer in form satisfactory to the
Company.  Thereupon, this Note shall be reissued to, and registered in the name
of, the transferee, or a new Note for like principal amount and interest shall
be issued to, and registered in the name of, the transferee. Interest and
principal shall be paid solely to the registered holder of this Note.  Such
payment shall constitute full discharge of the Company’s obligation to pay such
interest and principal.
 
[Signature Page Follows]
 

4

 

 


WITNESS the due execution of this Note, intending to be legally bound, on the
day and year written above.

        INSPRO TECHNOLOGIES CORPORATION              
 
 /s/ Anthony R. Verdi    
Name:     Anthony R. Verdi
   
Title:       Chief Financial Officer
       

        INSPRO TECHNOLOGIES, LLC                 
 
 /s/ Anthony R. Verdi    
Name:     Anthony R. Verdi
   
Title:       Chief Financial Officer

 
[Signature Page to Secured Convertible Promissory Note]
 

 